Citation Nr: 0727111	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-36 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss from September 1, 2003, to September 29, 2004.

2.  Entitlement to a rating higher than 10 percent for 
bilateral hearing loss from September 30, 2004.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to August 
2003, including honorable service in the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2003 and January 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska, which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating from September 1, 2003, to September 
29, 2004, and increased the rating to 10 percent from 
September 30, 2004, respectively.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  At the time of the initial rating, the veteran had 
hearing loss in the right ear with a numeric designation of 
I.

3.  At the time of the initial rating, the veteran had 
hearing loss in the left ear with a numeric designation of 
IV.

4.  The veteran currently has hearing loss in the right ear 
with a numeric designation of II.  

5.  The veteran currently has hearing loss in the left ear 
with a numeric designation of V.

6.  There is no evidence of occupational impairment as to 
refer this case to the Director of Compensation and Pension 
for extraschedular rating.  


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss, from September 1, 2003 to September 29, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.85, Diagnostic Code 6100 (2006). 

2.  Criteria for a rating in excess of 10 percent for 
bilateral hearing loss from September 30, 2004 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.85, Diagnostic Code 6100 (2006).

3.  Criteria for extraschedular consideration have not been 
met as to refer the issue of an increased rating for 
bilateral hearing loss to the Director of Compensation and 
Pension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for increased ratings, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now typically 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case, and the RO followed 
proper procedure.  The claim for increased rating on appeal 
is a downstream issue from the veteran's claim for 
entitlement to service connection for hearing loss. 
 Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA. 

With respect to the timing of the October 2003 notice, the 
Board points out that the United States Court of Appeals for 
Veterans Claims (Court) held in Pelegrini that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice given prior to the first appealed AOJ 
decision was inadequate.  The Court specifically stated in 
Pelegrini, however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper notice was provided in 
October 2003 and an additional rating decision and a 
Supplemental Statement of the Case, both dated in January 
2005, were issued subsequent to the October 2003 notice , the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran contends that he is entitled to an initial higher 
rating from September 1, 2003 to September 29, 2004 and a 
higher rating from September 30, 2004 for bilateral hearing 
loss.  The veteran asserts that his hearing loss deserves 
more than a 10 percent rating.  He indicates that while in 
service, he was subjected to constant noise from aircraft.  
Although he wore hearing protection, the protection was 
sometimes inadequate, and the veteran notes that the 
manufacturer improperly rated the intensity of the noise 
expelled by the equipment that he used.  In his October 2003 
Notice of Disagreement, the veteran alleged that his VA 
audiological examination was improperly performed because the 
examiner told him to keep his hearing aids in while the 
speech recognition evaluation was performed.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, as is at issue in this 
case, the level of disability at the time entitlement arose 
is of primary concern.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, as is also at issue in this case, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86.  
In March 2003, the veteran underwent audiological testing at 
Elmendorf Air Force Base, and puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
55
55
LEFT
50
55
65
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.

In June 2003, the veteran underwent a pre-discharge VA 
audiological exam, and puretone thresholds, in decibels, were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
60
55
LEFT
50
60
65
65

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The audiologist diagnosed the veteran 
as having bilateral sensorineural hearing loss that is mild 
to severe in degree.  

In September 2004, the veteran underwent a VA audiology 
consultation for an audiological reevaluation and for a 
hearing-aid check.  The report referenced the veteran's June 
2003 VA audiological examination and the examiner indicated 
that the veteran's speech discrimination ability was 
"unusually good" from that examination and "somewhat 
inconsistent" with his puretone threshold levels.  The Board 
notes that for VA purposes, an examination for hearing 
impairment must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test of 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  See 
38 C.F.R. § 4.85.  There is no indication that either a 
speech discrimination test or a puretone audiometry test was 
performed during this consultation.  Thus, the Board may not 
consider the findings from the consultation when determining 
the appropriate rating for hearing impairment.

In October 2004, the veteran underwent private audiological 
testing.  The submitted report appears to list results from a 
Maryland CNC controlled speech discrimination test.  The 
Board notes that this section of the report is illegible, and 
as such, the results of this audiological examination cannot 
be used to determine the veteran's rating.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Additionally, as stated in the above 
paragraph, an examination for hearing impairment must have 
both a controlled speech discrimination test and a puretone 
audiometry test.  See 38 C.F.R.§ 4.85.  Only the puretone 
audiometry test is legible, and thus, the examination results 
cannot be used for VA purposes.  

Based on the evidence as outlined above, the Board finds that 
the severity of the veteran's hearing disability does not 
allow for a compensable rating from September 1, 2003, to 
September 29, 2003.  The Board appreciates the veteran's 
assertions that his June 2003 examination was improperly 
performed; therefore, the Board will use the March 2003 
audiological examination results in determining the veteran's 
initial rating.  

Using the audiological testing results from the March 2003 
examination, the veteran had a puretone threshold average of 
51 in the right ear and 58 in the left ear.  The veteran's 
speech discrimination scores were 92 percent in the right ear 
and 80 percent in the left ear.  These result in numeric 
designations of I in the right ear and IV in the left ear.  
Thus, the numeric designation of I converges with the numeric 
designation of IV at a point that indicates a 0 percent 
(noncompensable) rating.  There is no evidence that the 
veteran had an exceptional pattern of hearing impairment in 
March 2003.  See 38 C.F.R. § 4.86.  

In January 2005, the veteran underwent an additional VA 
examination, and puretone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
55
60
55
LEFT
60
60
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 86 percent in the left ear.  
The examiner diagnosed the veteran as having mild to severe 
sensorineural hearing loss.  

Using the audiological testing results from the January 2005 
examination, the veteran had a puretone threshold average of 
55 in the right ear and an average of 63 in the left ear.  
The veteran's speech discrimination scores were 84 percent in 
the right ear and 86 percent in the left ear.  This results 
in numeric designations of II in the right ear and III in the 
left ear pursuant to Table VI.  Thus, the numeric designation 
of II converges with the numeric designation of III at a 
point that indicates a 0 percent (noncompensable) rating.  
See 38 C.F.R. § 4.86.  

There is evidence that the veteran had an exceptional pattern 
of hearing impairment evidenced by the results of the January 
2005 audiological exam.  See 38 C.F.R. § 4.86.  The veteran 
had puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) in 
the left ear.  Therefore, the Board may use either Table VI 
or Table VIA under 38 C.F.R. § 4.85 to determine the 
veteran's numeric designation.  The veteran's puretone 
threshold average in the left ear of 63 results in a numeric 
designation of V under Table VIA.  See 38 C.F.R § 4.85(f).  
The veteran's puretone threshold average in the right ear is 
55, which results in a numeric designation of II under Table 
VI.  Thus, the numeric designation of V converges with the 
numeric designation of II at a point that indicates a 10 
percent rating.  See 38 C.F.R. § 4.86.  Therefore, the use of 
Table VIA for determining the numeric designation for the 
left ear results in a higher rating for bilateral hearing 
loss than use of Table VI.  

The Board has considered the statements made by the veteran 
regarding his hearing loss.  The schedular criteria, however, 
are specific, and the veteran's hearing loss is simply not of 
such severity to warrant a compensable rating based on 
audiological testing results of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the 
veteran's claim for a compensable rating, from September 1, 
2003, to September 29, 2004, for bilateral hearing loss is 
denied on a schedular basis.  Additionally, the veteran's 
claim for a rating higher than 10 percent from September 30, 
2004, for bilateral hearing loss also must be denied on a 
schedular basis.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to this regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
hearing loss.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, because there is no 
evidence of the veteran having occupational impairment due to 
hearing loss, the Board finds that the noncompensable 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A compensable rating for bilateral hearing loss from 
September 1, 2003, to September 29, 2004, is denied.

A rating higher than 10 percent for bilateral hearing loss 
from September 30, 2004, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


